                          Case 2:21-cv-00993-JAM-KJN Document 1 Filed 06/03/21 Page 1 of 5


                      1   RYAN M. SALZMAN (SBN 299923)
                          Ryan.Salzman@faegredrinker.com
                      2   FAEGRE DRINKER BIDDLE & REATH LLP
                          1800 Century Park East, Suite 1500
                      3   Los Angeles, California 90067-1517
                          Telephone:    310-203-4000
                      4   Facsimile:    310-229-1285

                      5   Attorneys for Defendant
                          TRANSAMERICA PREMIER LIFE INSURANCE
                      6   COMPANY

                      7

                      8                           UNITED STATES DISTRICT COURT
                      9                          EASTERN DISTRICT OF CALIFORNIA
                     10

                     11   ROMAN CATHOLIC BISHOP OF                Case No. 2:21-at-506
                          SACRAMENTO, a California Nonprofit
                     12   Organization,                           NOTICE OF REMOVAL

                     13                            Plaintiff,

                     14          v.

                     15   TRANSAMERICA PREMIER LIFE
                          INSURANCE COMPANY, a Stock Company;
                     16   and DOES 1-50, inclusive,

                     17                          Defendants.

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP        NOTICE OF REMOVAL
                                                                                  Case No. 2:21-at-506
  ATTORNEYS AT LAW
   SAN FRANCISCO
                           Case 2:21-cv-00993-JAM-KJN Document 1 Filed 06/03/21 Page 2 of 5


                      1   TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR

                      2   THE EASTERN DISTRICT OF CALIFORNIA AND TO PLAINTIFF ROMAN

                      3   CATHOLIC BISHOP OF SACRAMENTO AND ITS ATTORNEY(S) OF RECORD:

                      4           PLEASE TAKE NOTICE THAT Defendant TRANSAMERICA PREMIER LIFE

                      5   INSURANCE COMPANY (“TPLIC” or “Defendant”), by and through its undersigned counsel,

                      6   hereby removes this action from the Superior Court of the State of California for the County of

                      7   Sacramento to the United States District Court for the Eastern District of California. This

                      8   removal is based on diversity of citizenship pursuant to 28 U.S.C. §§ 1332 and 1441.

                      9           In support of the removal of this action, TPLIC alleges as follows:

                     10                                       PLEADINGS/SERVICE

                     11           1.     On or about April 8, 2021, Plaintiff ROMAN CATHOLIC BISHOP OF

                     12   SACRAMENTO, a California Nonprofit Organization (“RCBS” or “Plaintiff”) filed a Complaint

                     13   in the Superior Court entitled “ROMAN CATHOLIC BISHOP OF SACRAMENTO, a California

                     14   Nonprofit Organization v. TRANSAMERICA PREMIER LIFE INSURANCE COMPANY, a Stock

                     15   Company; and DOES 1-50, inclusive, designated as Sacramento Superior Court Case No. 34

                     16   2021 00298490 (the “Complaint”). A true and correct copy of the Summons and Complaint are

                     17   attached as Exhibit 1.

                     18           2.     On May 11, 2021, RCBS, through its counsel, caused a copy of the Summons and

                     19   Complaint to be served on TPLIC through its agent for service of process in California.

                     20   Accordingly, this Notice of Removal is being filed within 30 days after receipt by TPLIC (the

                     21   only named defendant) and is timely filed pursuant to 28 U.S.C. § 1446(b). No other initial

                     22   pleadings have been received by TPLIC in this action.

                     23           3.     Notice of this removal is being given to both the adverse party (Plaintiff Roman

                     24   Catholic Bishop of Sacramento) and the Sacramento County Superior Court pursuant to 28

                     25   U.S.C. § 1446(d).

                     26           4.     Exhibit 1 constitutes all process, pleadings, and orders served on or by TPLIC in

                     27   this action.

                     28   ///
  FAEGRE DRINKER
BIDDLE & REATH LLP        NOTICE OF REMOVAL                                -2-
                                                                                                  Case No. 2:21-at-506
  ATTORNEYS AT LAW
    SAN FRANCISCO
                          Case 2:21-cv-00993-JAM-KJN Document 1 Filed 06/03/21 Page 3 of 5


                      1                                                   VENUE

                      2           5.      Venue of this action exists in this District pursuant to 28 U.S.C. § 1441(a) because

                      3   the Sacramento County Superior Court is located this Judicial District.

                      4                        DIVERSITY OF CITIZENSHIP JURISDICTION EXISTS

                      5           6.      As further detailed below, this action is one over which this Court has jurisdiction

                      6   and may be removed pursuant to 28 U.S.C. §§ 1441(a) and (b), on the basis of diversity of

                      7   citizenship jurisdiction, in that it is a civil action between citizens of different states and the

                      8   matter in controversy exceeds the sum of $75,000, exclusive of interest and costs. 28 U.S.C.

                      9   § 1332.

                     10           7.      There is Complete Diversity of Citizenship.

                     11                   A.      TPLIC is informed and believes, and on that basis alleges, that RCBS is

                     12   now, and was at the time this action was commenced, a citizen of the State of California within

                     13   the meaning of 28 U.S.C. § 1332(a), because it is a California domestic nonprofit entity,

                     14   registered with the California Secretary of State. See Complaint, ¶ 4 (“Plaintiff ROMAN

                     15   CATHOLIC BISHOP OF SACRAMENTO, a California Nonprofit Organization (“Plaintiff”), is

                     16   and was, an entity organized and operating in the State of California...”).

                     17                   B.      TPLIC is now, and was at the time this action was commenced, a citizen of

                     18   a state other than the State of California within the meaning of 28 U.S.C. § 1332(a), as follows:

                     19                           (i)     “[A] corporation shall be deemed to be a citizen of any [s]tate by

                     20   which it has been incorporated and of the [s]tate where it has its principal place of business.” 28

                     21   U.S.C. § 1332(c)(1).

                     22                           (ii)    TPLIC is a foreign (non-California) corporation incorporated under

                     23   the laws of the State of Iowa, with its principal offices in Iowa located at 4333 Edgewood Rd,

                     24   N.E., Cedar Rapids, IA 52499, and thus is not a citizen of the State of California under 28 U.S.C.

                     25   § 1332(c)(1).

                     26                   C.      The presence of Doe defendants has no bearing on diversity with respect to

                     27   removal. 28 U.S.C. § 1441(b)(1).

                     28                   D.      Accordingly, because RCBS and TPLIC are citizens of different states,
  FAEGRE DRINKER
BIDDLE & REATH LLP        NOTICE OF REMOVAL                                   -3-
  ATTORNEYS AT LAW
    SAN FRANCISCO
                                                                                                      Case No. 2:21-at-506
                           Case 2:21-cv-00993-JAM-KJN Document 1 Filed 06/03/21 Page 4 of 5


                      1   there is complete diversity of citizenship and the action is removable.

                      2          8.      The Amount in Controversy Exceeds $75,000.

                      3                  A.      In the Complaint, RCBS alleges that TPLIC failed to pay benefits due

                      4   under an excess loss insurance policy (“Policy”) to which RCBS was the beneficiary.

                      5   Specifically, RCBS alleges that it suffered damages in the approximate amount of $220,469.38 in

                      6   benefits due under the Policy. On this basis, RCBS alleges claims for Breach of Contract, Breach

                      7   of the Implied Covenant of the Implied Duty of Good Faith and Fair Dealing, Fraudulent

                      8   Concealment, Declaratory Relief, and Unfair Business Practices. See, generally, Complaint.

                      9                  B.      As a result of TPLIC’s alleged actions, RCBS claims it has suffered the

                     10   loss of Policy benefits, general damages, and special damages which exceed the jurisdictional

                     11   minimum of the Court. RCBS also makes a claim for punitive damages and attorneys’ fees.

                     12                  C.      In determining whether a complaint meets the $75,000 threshold of 28

                     13   U.S.C. § 1332(a), a court may consider the aggregate value of claims for compensatory and

                     14   punitive damages, as well as attorneys’ fees. See, e.g., Bell v. Preferred Life Assurance Soc’y,

                     15   320 U.S. 238, 240 (1943) (“Where both actual and punitive damages are recoverable under a

                     16   complaint each must be considered to the extent claimed in determining jurisdictional amount.”)

                     17   (footnote omitted); Goldberg v. CPC Int’l, Inc., 678 F. 2d 1365, 1367 (9th Cir. 1982) cert. denied,

                     18   459 U.S. 945 (1982) (attorneys’ fees may be taken into account to determine jurisdictional

                     19   amount). Moreover, in assessing whether the amount in controversy exceeds $75,000, the Court

                     20   must presume that the plaintiff will prevail on each and every one of his claims. See Kenneth

                     21   Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002)

                     22   (citing Burns v. Windsor Ins. Co., 31 F.3d 1092, 1096 (11th Cir. 1994) (the amount in

                     23   controversy analysis presumes that “plaintiff prevails on liability”)).

                     24                  D.      As set forth above, the amount at issue in the case exceeds this Court’s

                     25   $75,000 jurisdictional minimum, and this action may be removed.

                     26   ///

                     27   ///

                     28   ///
  FAEGRE DRINKER
BIDDLE & REATH LLP        NOTICE OF REMOVAL                                 -4-                     Case No. 2:21-at-506
  ATTORNEYS AT LAW
    SAN FRANCISCO
                          Case 2:21-cv-00993-JAM-KJN Document 1 Filed 06/03/21 Page 5 of 5


                      1                                           CONCLUSION

                      2          9.      Based on the foregoing, because there is complete diversity of citizenship between

                      3   the parties and because the amount in controversy, exclusive of interest and costs, exceeds

                      4   $75,000, this action may be removed to this Court.

                      5

                      6   Dated: June 3, 2021                          FAEGRE DRINKER BIDDLE & REATH LLP
                      7

                      8                                                By: /s/ Ryan M. Salzman
                                                                       Ryan M. Salzman
                      9
                                                                       Attorneys for Defendant
                     10                                                TRANSAMERICA PREMIER LIFE INSURANCE
                                                                       COMPANY
                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW
                          NOTICE OF REMOVAL                               -5-                    Case No. 2:21-at-506
    SAN FRANCISCO
